Citation Nr: 0941389	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected cardiomyopathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1970 to August 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In August 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran was 
afforded thirty days to submit additional evidence.  The 
period has elapsed and no additional evidence has been 
received.  


FINDINGS OF FACT

1.  The Veteran demonstrated left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent for the portion 
of the appeal period prior to March 28, 2006.

2.  The Veteran did not demonstrate left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent for 
the portion of the appeal period from March 28, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent for 
cardiomyopathy have been approximated for the portion of the 
appeal period prior to March 28, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7020 (2009).

2.  The criteria for an initial evaluation higher than 30 
percent for cardiomyopathy have not been met for the portion 
of the appeal from March 28, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7020 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
In July 2005 and November 2007 correspondence, the RO advised 
the Veteran of what the evidence must show to establish an 
increased evaluation for his claimed disorder and described 
the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The November 2007 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.  

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the April 2006 and August 2007 rating decisions, 
August 2007 statement of the case (SOC), and March 2009 
supplement statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in March 
2006, obtained the Veteran's private medical records, and 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

The Veteran filed an informal claim for entitlement to 
service connection for heart disease in March 2005 and was 
granted a 10 percent disability rating for cardiomyopathy in 
an April 2006 rating decision effective March 31, 2005.  In 
August 2007, the RO found clear and unmistakable error in 
that rating decision and increased the Veteran's disability 
rating to thirty percent from March 31, 2005.  The Veteran 
appealed these decisions.  He claims that his beta blocker 
medication causes inaccurate METs results and that, despite 
these inaccurate results, his treatment records still 
demonstrate that he should receive an increased evaluation.

The criteria for Diagnostic Code 7020 for cardiomyopathy 
assigns a 10 percent rating when the evidence shows workload 
of greater than 7 METs but not greater than 10 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuous medication is required.  A 30 percent rating is 
assigned for workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is assigned if there is more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Finally, a 100 
percent rating is assigned for chronic congestive heart 
failure; or, workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7020 
(2009).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2009).

Even if the requirement for a 10 percent (based on the need 
for continuous medication) or 30 percent (based on the 
presence of cardiac hypertrophy or dilatation) evaluation is 
met, METs testing is required in all cases except when the 
left ventricular ejection fraction has been measured and is 
50 percent or less.  38 C.F.R. § 4.100(b)(2) (2009).  In this 
case, the Veteran argued that his doctor told him that METs 
testing was inaccurate because of his beta blocker medication 
and that the Board should rely on his ejection fraction 
percentages.  The Board notes that the Veteran is competent 
to testify about what his doctor told him.  Furthermore, the 
Board observes that the evidence of record contains only one 
METs test, which resulted in an estimation of 8 METs and was 
based on the Veteran's ability to go up a flight of stairs 
without difficulty.  Nevertheless, the record contains 
sufficient ejection fraction percentage evidence to 
adjudicate the claim without the need to resort to the 
Veteran's METs estimation.

To that extent, the Veteran has received consistent treatment 
from his private physicians for his cardiomyopathy since he 
filed his claim.  Thus, the Veteran's treatment records 
contain ejection fraction percentages for most of the appeal 
period.  Initially, the Board observes that the Veteran's 
ejection fraction percentage ranged from 55 percent to 65 
percent prior to the appeal period.  His left ventricular 
ejection fraction percentage then decreased in August 2005 to 
48 percent, which falls into the 30 to 50 percent range 
required for a 60 percent disability rating.  Also in August 
2005, during an adenosine dual isotope nuclear stress test, 
the Veteran's calculated ejection fraction was 50 percent 
using the Cedars technique and 68 percent using the Emory 
technique.  Around this time, the Veteran also reported chest 
pain, chest discomfort, and shortness of breath.  The Board 
observes that the RO did not provide any reason for not 
accepting the Cedars technique over the Emory technique and 
finds that this test provides evidence that the 
symptomatology of the Veteran's cardiomyopathy approximated a 
60 percent disability rating under Diagnostic Code 7020 at 
that time.  

Then, on March 28, 2006, the Veteran underwent a compensation 
and pension examination that resulted in the above-referenced 
METs results.  Additionally, an echocardiogram on that day 
resulted in an ejection fraction of 57 percent and an 
enlarged left atrium.  Several months later, in January 2007, 
the Veteran demonstrated a similar ejection fraction when two 
different examinations separated by one day showed the 
Veteran's ejection fractions at 55 percent and 53 percent.

Therefore, the preponderance of the evidence demonstrates 
that the Veteran's ejection fraction was between 30 percent 
and 50 percent only for the portion of the appeal period 
prior to March 28, 2006.  Moreover, there is no evidence that 
the Veteran ever had a workload less than 5 METs, an ejection 
fraction less than 30 percent, or more than one episode of 
acute congestive heart failure in the past year.   As such, 
he is entitled to an initial evaluation of 60 percent for the 
portion of the appeal period prior to March 28, 2006, but he 
is not entitled to an initial evaluation higher than 30 
percent for the portion of the appeal period from March 28, 
2006.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim for the portion 
of the appeal period from March 28, 2006 and that doctrine is 
not applicable during that time.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     

    
ORDER

1.  Entitlement to an initial evaluation of 60 percent for 
service-connected cardiomyopathy is granted for the portion 
of the appeal period prior to March 28, 2006.

2.  Entitlement to an initial evaluation higher than 30 
percent for service-connected cardiomyopathy is denied for 
the portion of the appeal period from March 28, 2006.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


